Citation Nr: 1331783	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  10-39 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from June 24 to November 24, 1981, in addition to active duty from October 2003 to April 2005, and from October 2007 to March 2009.  Additionally the Veteran participated in multiple periods of short-term ACDUTRA dates as well as inactive duty for training (INACDUTRA).  The Veteran was ultimately discharged from the United States Army National Guard and assigned to the Retired Reserves on February 28, 2011.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified at a videoconference hearing before an Acting Veterans Law Judge (VLJ) in September 2011.  A transcript of the hearing is associated with the claims file.  The Acting VLJ who presided over the hearing has since retired from the Board.  In an August 2013 letter, VA informed the Veteran that he had a right to another Board hearing.  In correspondence received in September 2013, the Veteran indicated that he wished to appear for a new Travel Board hearing before a VLJ. 

Inasmuch as Travel Board hearings are scheduled by the RO, this case must be returned to the North Little Rock RO to arrange for such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for the desired Travel Board hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


